Citation Nr: 0534500	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether a timely notice of disagreement was received as 
to the June 11, 2001 rating decision which denied service 
connection for a low back injury, a right knee injury, and 
dental trauma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision and March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not timely initiate an appeal of the June 
2001 rating decision, which denied service connection for a 
low back disorder, a right knee disorder, and dental trauma.

2.  Service connection for residuals of a low back injury was 
denied by a June 2001 RO rating decision.  The veteran was 
notified of the decision that month, and an appeal of the 
decision was not completed.  That was the last and only final 
rating decision denying the veteran's claim for service 
connection for a back disorder.

3.  The evidence added to the record since the June 2001 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disorder, it is cumulative and redundant, and it 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The veteran's November 2002 notice of disagreement to the 
June 2001 rating decision, which denied service connection 
for a low back disorder, a right knee disorder, and dental 
trauma, was not timely filed.  38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.201, 20.204, 
20.300 (2005).

2.  Evidence submitted since the June 2001 rating decision 
wherein the RO denied service connection for residuals of a 
back injury is not new and material; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, the 
veteran was provided with VCAA notice for his back, right 
knee, and dental claims in December 2000, and the RO 
adjudicated the issue of whether the veteran's NOD was timely 
as to these claims in January 2003.  The veteran was provided 
with VCAA notice for his claim for service connection for 
residuals of a low back injury, including the issue of new 
and material evidence to reopen the claim, in January 2004, 
and the claim was adjudicated by the RO in March 2004.  
Therefore, the veteran received VCAA notice prior to the 
adjudication of his claims.

Furthermore, while the VCAA notice provided in December 2000 
was regarding the veteran's claims for service connection, 
the issue of timeliness is downstream from those initial 
claims.  Therefore, additional notice was not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

Therefore, the Board finds that the veteran received notice 
compliant with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) in December 2000 and January 2004.  Those 
letters informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issue decided herein have been requested or 
obtained.  The Board notes that most of the veteran's service 
medical records appear to have been destroyed in a fire at 
the National Personnel Records Center in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed below, tried numerous times to either locate or 
recreate the veteran's service records but was unsuccessful, 
with the exception of locating his separation examination.  
The Board also notes that the veteran stated during his May 
2005 Board hearing that he had been able to locate his 
service medical records.  The Board held open his claim for 
60 days to give him an opportunity to submit those records.  
However, the veteran has failed to do so.  Nevertheless, 
because most of his medical records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Given the above discussion, there are no 
outstanding records to obtain, and the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.

II.  Timeliness of an Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the AOJ, i.e. 
the RO; (2) be filed in writing; (3) be filed with the AOJ; 
(4) be filed within one year after the date of mailing of 
notice of the AOJ decision; and (5) be filed by the claimant 
or the claimant's authorized representative.   While special 
wording is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The veteran is afforded the right by regulation to withdraw 
his NOD and/or his substantive appeal if he so wishes.  38 
C.F.R. § 20.204.  The essential requirement under this 
regulatory provision is that the veteran or his 
representative indicate his desire to withdraw his appeal in 
writing.  The AOJ may not withdraw the appeal.  38 C.F.R. § 
20.204(c).

The procedural history shows that the veteran filed a claim 
for service connection for his low back, right knee, and 
dental trauma disabilities in June 2000.  In a June 2001 
rating decision, the RO denied the veteran's claims.  In July 
2001, the veteran filed a notice of disagreement with respect 
to the claims of entitlement to service connection for a low 
back condition, a right knee condition, and dental trauma.

An April 2002 report of contact shows the veteran's 
representative had a conference with a decision review 
officer at the RO.  The veteran's claims were discussed.

A second April 2002 conference report of contact shows that 
the veteran, his representative, and a decision review 
officer met on the day following the previous conference.  
This report shows that the veteran wished to withdraw his 
claims for service connection for a low back condition, 
service connection for a right knee condition, and service 
connection for dental trauma.  It was noted that a signed 
statement attesting to this withdrawal was submitted by the 
veteran's representative.

In a signed, written statement received by the RO in April 
2002, on the same day as the veteran's conference, the 
veteran indicated that he wished to withdraw his appeal with 
regard to the low back injury, right knee injury, and dental 
trauma.  He stated he wished to continue his appeal of two 
other claims.

A June 2002 report of contact shows a conference with the 
veteran's representative and the decision review officer at 
the RO.  The veteran's previously withdrawn claims were not 
discussed.

In a November 2002 written statement, the veteran indicated 
he wanted to appeal the withdrawal of his claims for service 
connection for his low back condition, right knee condition, 
and dental trauma.

In a January 2003 response, the RO informed the veteran that 
the time limit to file a notice of disagreement with respect 
to those three issues had passed.  

In January 2003, the veteran submitted a notice of 
disagreement with the RO's decision that his December 2002 
written statement was not a notice of disagreement.  The 
veteran stated that he filed a notice of disagreement on 
April 26, 2002, with the decision review officer who held the 
conference on that day.  He did not have a copy, but he was 
told to file another copy to keep the appeal open.  That is 
why he filed again in November 2002.

In May 2005, the veteran testified before the undersigned.  
He indicated that during the April 2002 hearing, he was told 
that if he withdrew his appeal, he would receive a 30 percent 
rating for his back.  He then stated that he was told during 
the hearing that he had one year from the hearing to file a 
notice of disagreement.

Evaluating the evidence of record in conjunction with the 
applicable law, the Board cannot find that the veteran filed 
a timely notice of disagreement with respect to the issues 
stated above.  It is noted that he did file an initial notice 
of disagreement in July 2001.  However, he withdrew these 
claims, and the notice of disagreement, in an April 2002 
written statement and during his April 2002 decision review 
officer conference.  The veteran has stated first that he 
filed a notice of disagreement in April 2002 and then 
contended that he was told at the conference that he had an 
additional year to file a notice of disagreement.  However, 
the evidence of record shows that instead, the veteran 
withdrew these claims, both orally and in writing, and 
indicated his intent to continue the appeal of two separate 
claims.  The text of the signed written statement and of the 
conference report are consistent.  Therefore, it appears 
unlikely that the veteran either filed a notice of 
disagreement at the conference or that he was told he had an 
additional year in which to file one.

Finally, the Board notes that the veteran has not contended 
that the withdrawal that was submitted in April 2002 is 
false.  He has not argued that he did not submit or sign this 
statement.  Therefore, the Board accepts this as his 
withdrawal.  Nevertheless, the veteran would have had until 
the expiration of the original time period in which to issue 
an additional notice of disagreement.  This meant he had one 
year from the notice of the denial of his claims, which was 
issued June 25, 2001.  38 C.F.R. § 20.204(c).  The veteran 
did not file an additional notice of disagreement until 
November 2002, well after the one year limitation to pursue 
his appeal.

The veteran has submitted no reliable evidence to show that 
he initiated a timely appeal following his withdrawal.  
Therefore, a timely appeal of the veteran's claims of 
entitlement to service connection for a low back disorder, a 
right knee disorder, and dental trauma, was not received.

III.  New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed low back disorder is not one of 
those disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A June 2001 rating decision denied the 
veteran's claim for service connection for a low back injury.  
The veteran was notified of the decision that same month, 
and, as determined above, did not complete an appeal.  It 
therefore became final.  No other rating decision 
specifically addressed the issue of service connection for a 
low back disorder until the March 2004 rating decision, as to 
which the veteran perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the June 2001 rating decision, the veteran's available 
service medical records show no treatment for a low back 
disorder during service.  His November 1956 separation 
examination report shows that his spine was normal.  A report 
of his chest x-ray shows the soft tissues and bony structures 
were normal except for an apparent slight scoliosis of the 
thoracic spine with convexity to the right.  A list of 
significant medical history did not contain any reference to 
the veteran's back.  No defects or diagnoses were noted.

A VA record of hospitalization dated in June 1959 noted 
treatment for subcutaneous nodules of the lumbar area. 

In denying the veteran's claim in June 2001, the RO noted 
that the only service medical record available was the 
veteran's separation examination, which did not show he 
incurred any back injury in service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, a May 1959 VA 
record shows the veteran had nodules, subcutaneous, two, in 
the lumbar area.  Information of treatment for lumbar area 
nodules was previously in the record.  The veteran submitted 
VA Center records dated in 1955, while the veteran was in 
active service, that make no reference to the low back and 
were submitted in conjunction with claims for service 
connection for other disabilities.

A July 2001 VA record shows he received a primary diagnosis 
of a history of injury to his low back.  He described an 
injury to his low back and kidneys in the 1950s.  He believed 
an abnormal gait caused by a knee injury also contributed to 
his back pain.  He was subsequently diagnosed with low back 
pain in August 2001, March 2002, and November 2004.

In October 2004, the veteran submitted a written statement 
that indicated that in 1952, while in service, he slipped on 
ice walking out of the barracks for formation.  He stated he 
was put in the hospital.  He indicated he also injured his 
kidneys.  The kidneys were treated in 1993 and 2004.

In May 2005, the veteran testified before the undersigned.  
He stated that prior to his service, he had no trouble with 
his back.  In 1952 or 1953, he was called for reveille.  He 
slipped on some ice, and his back landed on the top of some 
steps.  He was taken to the infirmary.  The veteran did not 
recall all the treatment he received in service for his back.  
He had also had problems with his kidneys, which he believed 
were related to this fall.  Since then, he had continuous 
problems with his back.  The veteran indicated he could 
possibly locate some of his service medical records.  He 
stated that he believed he first received treatment for his 
back in 1960.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a low back injury.  While 
the VA treatment records and written and oral statements from 
the veteran do constitute new evidence, in that they were not 
of record at the time of the previous decision, they are not 
material because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
veteran had an injury to his back in service or that there is 
any nexus between his current low back pain and any incident 
of service.  Even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to show that the veteran incurred a back injury in 
service or has a current back condition related to service.

As noted above, the Board acknowledges that many of the 
veteran's service medical records were destroyed in a fire in 
1973.  However, his separation examination is of record.  In 
fact, this examination has been relied upon to award the 
veteran service connection for several other disabilities 
that were shown to have occurred in service.  However, the 
separation examination shows no history of a back injury and, 
more importantly, shows that his spine and back were normal 
upon separation.  None of the additional evidence 
demonstrates otherwise.

With regard to the contention of the veteran that he has a 
low back disability related to military service, the Board 
certainly respects his right to offer his opinion, but he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a low back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

A timely notice of disagreement was not received as to the 
June 11, 2001 rating decision which denied service connection 
for a low back disorder, a right knee disorder, and dental 
trauma.

New and material evidence having not been submitted, the 
request to reopen the claim for service connection for a low 
back disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


